 In the Matter Of INTERSTATE TELEPHONE COMPANY, EMPLOYERandLOCAL UNION B-77 OF THE INTERNATIONAL BROTHERHOOD OF ELEC-TRICAL WORKERS, A.F.L., PETITIONERCase No. 19-R-2194.-Decided May 13,1948Messrs.W. W. GarvinandHoward Fressell,of Spokane, Wash.,for the Petitioner.Mr. Paul H. Graves,of Spokane, Wash., for the Employer.Mr. Joseph D. Holmes,of Renton, Wash., for the Intervenor.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Spokane,Washington, on December 22, 1947, before Patrick H. Walker, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.At the hearing theEmployer moved to dismiss the petition on the ground, among others,that the unit sought is inappropriate.The hearing officer referredthis motion to the Board.For reasons stated in Section III,infra,this motion is hereby granted.'Upon the entire record in the -case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE EMPLOYERInterstate Telephone Company, an Idaho corporation, has its prin-cipal office in Spokane, Washington. It is engaged in the operationof telephone systems in various small communities throughout theStates of Idaho, Washington, and Montana.During the year 1946,theEmployer's revenue amounted to approximately 11/2 milliondollars.1 The Intervenor icquested an election in a system-wide unit.Out of a unit of approxi-mately 500 employees,however, the Intervenor submitted only 18 cards.77 N. L.R. B, No. 99.637 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.Communications Workers of America, herein called the Intervenor,is an unaffiliated labor organization, claiming to represent employeesof the Employer.III.THE ALLEGED APPROPRIATE UNITThe Petitioner, seeks a unit of "all production and maintenanceemployees of the Employer in all its operations, who are employed inthe plant department," excluding clerical employees and supervisors.The Employer and the Intervenor contend that the unit sought isinappropriate, and that only a system-wide unit of all employees isproper.In 1934 the male employees of the plant department formed anindependent union called Independent Telephone Employees Associa-tion, which negotiated with the Employer. In 1937 the female em-ployees of the other departments organized the Independent TelephoneWomen's Employees Association, and negotiated separately with theEmployer until 1942.Thereafter negotiations were carried on jointly.No contracts resulted from these negotiations, but bulletins settingforth wage scales and working conditions agreed upon were issuedfor each group by the Employer.Negotiations ceased in 1945 whenthe Petitioner made its first claim to representation.The Petitioner's first petition, filed on September 15, 1945, sought asan appropriate unit all the employees of the Employer in the areadesignated as the Western District.This petition was withdrawn onJanuary 11, 1946.On January 17, 1946, the Petitioner filed a petitionseeking as an appropriate unit all the employees of the Employer'splant and traffic departments.This petition was withdrawn on July21, 1947, 5 days after the instant petition was filed.'The Employees of the plant department, which is responsible forinstalling and maintaining the physical properties of the Employer,are required to have a knowledge of electricity, and are predominantlymale.'The employees of the other -three departments, accounting,-commercial, and traffic, are not required to have a knowledge of elec-tricity, and are predominantly female 3The working conditions and'On February 15, 1946, charges were filed against the Employer by the Petitioner, but,these were also withdrawn on July 21, 1947.'3At thehearing the Employer estimated the plant department to number 150 employees,accounting 50, commercial 30, and traffic 250 to 275 In its brief the Employer states thatthe plant department numbers only 70. INTERSTATE TELEPHONE COMPANY639wages of the employees of the plant department differ in some respectsfrom those of the employees of the other three departments.The bargaining history in this case is inconclusive, as it resulted inno collective bargaining contracts, but it does demonstrate a desireby the employees in the different departments to bargain jointly.Furthermore, there is a labor organization contending here for asystem-wide unit, although its membership is as yet too limited towarrant granting it an election.The Employer's branches are scattered over a large and sparselypopulated region.The branches are small, some having only two orthree plant department employees, and are located at a considerable dis-tance from each other.The interests of these plant department em-ployees are therefore more closely allied with those of employees inother departments at the same branch than with those of other plantdepartment employees at branches located many miles away.More-over, although a departmental division of employees exists because offunctional differences and variations in working conditions, the fourdepartments are interdependent and the operations of all four arehighly integrated.We therefore find that a bargaining unit confinedto one department, as requested by the Petitioner, is inappropriate.'The dissenting opinion states that the Board has "even in publicutility cases" frequently found appropriate "an organized subdivisionof employees . . ." and cites a number of cases. Some of the casescited, however, involve industrial rather than public utility employers,and in the remaining cases, which have not already been distinguishedfrom the instant case, the Board found that there was not sufficient in-tegration of operations to make inappropriate anything less than anover-all system-wide unit.As we have held that the bargaining unit sought by the Petitioneris inappropriate for collective bargaining purposes, we find that noquestion affecting commerce exists concerning the representation ofemployees of the Employer.We shall, therefore, dismiss the peti-tion.4 SeeMatter of West Coast Telephone Company,66 N L. R. B. 1073;Matter of IllinoisConsolidated Telephone Company,61 N L R. B. 447. There are cases involving telephonecompanies in which the Board has found a department or a part of a geographical area toconstitute an appropriate bargaining unit, but in those cases there was agreement by allthe parties as to the appropriateness of such units(Matter of Elyria Telephone Company,58 N L R.B. 402),or there was no labor organization seeking representation in a system-wide unit of all the employees(Matter of Pacific Telephone and Telegraph Company, 74N L R. B 536,Matter of Southwestern Associated Telephone Company, et al,76 N L.R B 1105), or the Board's unit determination was based upon a bargaining historyby departmental units(Matter of Michigan Bell Telephone Company,63 N. L R B. 941Matter of ThePacificTelephone and Telegraph Company,55 N. L. R. B.1361). 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER'Upon the basis of the foregoing findings of fact, and upon the entirerecord in these proceedings, the National Labor Relations Board here-by orders that the petition for investigation and certification of repre-sentatives of employees of Interstate Telephone Company, Spokane,Washington, filed herein by Local B-77 of the International Brother-hood of Electrical Workers, A. F. L., be, and it hereby is, dismissed.MEMBER REYNOLDS took no part in the consideration of the aboveDecision and Order.MEMBER MURDOCit, dissenting :I cannot agree with the majority's conclusion that the plant-depart-ment unit proposed by the Petitioner is inappropriate. The employeesin the plant department are a distinct group, engaged in physical workthat is wholly dissimilar to that of the white collar workers in thetraffic, commercial, and accounting departments.There is no inter-change of employees between the plant department and the others.The proposed unit is system-wide, including all the workers in thisbroad class who are in the Employer's service.Obviously, the plantdepartment employees have work problems not shared by the otheremployees, which can be adjusted through collective bargaining; andseparate units of plant department workers are not uncommon in thetelephone industry.'The informal bargaining experience of the em-ployees and Employer in this case has certainly not been of such acharacter as to establish any unit broader than the departmental oneproposed .6And, in my opinion, the Intervenor's contention for anall-employee unit does not serve to distinguish this case from thePacificTelephoneandSouthwestern Associated Telephonecases,? cited in themajority opinion, for the Intervenor is not at present in a position tobargain for the employees in the hypothetical unit it recommends. Itis no doubt true, as the majority observes, that the operations of allthe four departments are "highly integrated," but this observationapplies with equal force to any public utility operation, and to many5 SeeMatter of Elyria Telephone Company,58 N L R B 402,Matter of Pacific Tele-phone and Telegraph Company,55 N L R B 1361;Matter of Michigan Bell TelephoneCo , 63 N L. R. B. 941The Board has uniformly declined to accord controlling weight in the delineation ofcollective-bargaining units to bargaining history which did not result in written agreementscontaining substantive provisions and stabilizing employment relationships for a fixedtermSee N L R B Twelfth Annual Report, p 19;Eleventh Annual Report, p 24,Tenth Annual Report,p 28; Ninth Annual Report, p 34774 N L R B 536 and 76 N L R B 1105. respectively INTERSTATE TELEPHONE COMPANY641modern manufacturing concerns.Yet, even in public utility cases, theBoard has not customarily regarded the integration of the employer'soperations as a sufficient reason to deny collective bargaining to anorganized subdivision of employees constituting a natural and distinctclass adequate in scope.,, I believe that these plant department workers,who seem to want collective bargaining, constitute an inherently ap-propriate unit; they are, therefore, entitled to elect a statutory repre-sentative for that purpose.8Matter of Indianapolis Power & Light Company,76 N L R. B. 136 ,Matter of KansasCity Power it Light Company, 75 N LR B. 609;Matter of Pacific Telephone and Tele-graph Company,74 N. L R. B 536 ;Matter of Southwestern Associated Telephone Com-pany,atat,76 N L R B 1105 As to departmental units in other industries, seeMatter of Mascot Stove Company, 75N. L. R B. 427;Matter of Johnson City Foundryit MachineWorks,Inc.,75 N L It. B. 475;Matter of The Standard Steel Spring Company,75 N. L. It. B 471 ;Matter of F W Bliss Company, Toledo Works,76 N L R B 475.